Case 6:20-cv-01210-GAP-GJK Document 37 Filed 11/16/20 Page 1 of 3 PagelD 305

RETURN OF SERVICE

State of Florida County of MIDDLE U.S. DISTRICT Court

Case Number: 6:20-CV-1210-ORL-31GJK

Plaintiff:
DAVID NDALAMBA, ET AL

Vs.

Defendant:
ELISHA TRICE, ET AL

For:
Louis R. Gigliotti, PA

Received by JB Florida Process on the 14th day of July, 2020 at 2:00 pm to be served on ELISHA TRICE, 7090 SE
124TH LN., BELLEVIEW, FL 34420.

|, Gregory H. Jones, do hereby affirm that on the 16th day of July, 2020 at 1:45 pm, I:

INDIVIDUALLY/PERSONALLY served by delivering a true copy of the Summons in a Civil Action, Complaint for
Copyright Infringement, Injunctive Relief and Damages and Demand for Jury Trial with Attachments with the
date and hour of service endorsed thereon by me, to: ELISHA TRICE at the address of: 7090 SE 124TH LN.,
BELLEVIEW, FL 34420 and informed said person of the contents therein, in compliance with Florida Statute,
Chapter 48.031

Military Status: Based upon inquiry of party served, Defendant is not in the military service of the United States of
America.

Description of Person Served: Age: 25, Sex: M, Race/Skin Color: HISPANIC, Height: 5'7", Weight: 170, Hair:
BLACK, Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in
good standing, in the judicial circuit in which the process was served. Under penalties of perjury, | declare that | have

read the forgoing Verified Return of service and the facts stated in it are True. Pursuant to F.S. 92.525(2), Notary not
required. Date: if .

 

Gregory H. Jones
C.P.S. #91416-10

JB Florida Process

107 W. DAMPIER STREET
INVERNESS, FL 34450
(352) 400-0749

Our Job Serial Number: ASV-2020001807
Ref: 4687463

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8_ig
Case 6:20-cv-01210-GAP-GJK Document 37 Filed 11/16/20 Page 2 of 3 PagelD 306
Case 6:20-cv-01210-GAP-GJK Document 3 Filed 07/09/20 Page 1 of 6 PagelD 42

O44 Rov, 6/12) Sumaians ina Civil Action

UNITED STATES DISTRICT COURT

 

for the
erie oo rvs |
DAVID NDALAMBA, an individual resident of ) a |
Canada, and STARLINE MEDIA, INC., )
a Canadian corporation, ) Y NL
spuigtey orgs ) *s |
Plaintifits) ) |
_ Civil Action No, 6:20-cv-1210-ORL-31GJK
ELISHA TRICE. an individual resident of Florida, ) |
JOMY STERLING, an individual resident of Florida, Sex M Race Airsacs

and STAR STATUS GROUP, a company of ) aso a peeg Ave aS

unknown residency, ) Silence reall Le 2.

an oo) hair @k  giasses MN
Defendant(s } -

SUMMONS IN A CIVIL ACTION GHI__ oe. _ _ ==
CP.S.# - sei
ate 7-90 Time 1° 4D

Ofek

ELISHA TRICE
7090 SE 124th Ln, Belleview, FL 34420

Por (Oofeudune'’s nctnte and address)

A lawsuit has been filed against you,

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.

P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
LOUIS R. GIGLIOTTI, PA

1605 DEWEY ST

HOLLYWOOD, FL 33020

9544714392

EMAILK: LGIGLIOTTI@BELLSOUTH.NET

whose name and address are:

 

Ifyou fail to respond. judgment by default will be entered against you for the relief demanded in the complaint.
You also must file vour answer or motion with the court.

  
    
  
 

CLERK OF COUR Tee pe eee
iB:
Jul 09,2020 ~ Op

Date:

SEQMAINFE 65,

Walia YoPTHA3 SOT
Case 6:20-cv-01210-GAP-GJK Document 37 Filed 11/16/20 Page 3 of 3 PagelD 307
Case 6:20-cv-01210-GAP-GJK Document3 Filed 07/09/20 Page 2 of 6 PagelD 43

MOYAG Rev 0/72) Summons ina Civil Action (Page 2)
Civil} Action No,

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for Gteme of individual and tithe, if amy) E i; (51 h G Wi 2G.

was received by me on (date) Thole O :

XI personally served the summons on the individual at (place) 7090 SE 1A4@ Lane. a
Bellevited, fie FAL 0O © oe on (date) Who @ 4s P ‘lor |

J J left the summons at the individual’s residence or usual place of abode with (namey

. a person of suitable age and discretion who resides thicre,

ON) Adie) , and mailed a copy to the individual's last known address; or

J J served the summons on (name of individual) , Who 15

 

designated by law to accept service of process on behalf of (am e of or organization;

ON) fdette) ; Or
|
J [returned the summons unexecuted because .or
|
7 Other ¢specifiv:
My fees are §$ for travel and $ for services, for a total of $ 0.00

T declare under penalty of perjury that this information is true.

Date: 1/12/20 a

 

CV's ST Pnaure

, Gregory 1. Senes. ee. #9196 710

Printed name anid u ile

 

Ser. crs *s addres: 255

Additional information regarding attempted service, ete: |
